DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 07/09/2019 has been entered and fully considered.
Claims 6-10 have been amended.
Claims 15-26 have been canceled.
Claims 27-32 have been newly added.
Claims 1-14 and 27-32 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/CN2016/112 filed 12/27/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/27/2019 and 10/16/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
distance determining unit for determining in claim 14
distance judging unit for judging in claim 14
alarm unit for performing in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
distance determining unit - Figure 7 - item 512, paragraph 00135
distance judging unit – Figure 7 - item 522, paragraph 00135
alarm unit – Figure 7 – item 532, paragraph 00135
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Specification
The disclosure’s abstract is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
With respect to claims 1, 14, and 28.
Claims 1, 14, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1, 14, and 28 are directed to a method and a system, which are directed to a process of one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 	"scanning dynamically a plurality of objects within an operating range of the crane to obtain 3D spatial information of each of the plurality of objects, wherein the plurality of objects comprises the crane and an obstacle, and the 3D spatial information comprises 3D spatial coordinates": A person of ordinary skill in the art can scan the surroundings of the crane to detect objects. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"determining a distance from the obstacle to a preset position of the crane based on the 3D spatial coordinates of the crane and the obstacle": A person of ordinary skill in the art can determine distances between objects. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"judging whether the distance from the obstacle to the preset position is less than a preset distance corresponding to the preset position": A person of ordinary skill in the art can judge if objects are within a certain distance. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, "performing an alarm if the distance from the obstacle to the preset position is less than the preset distance corresponding to the preset position", involves the mere providing of a notification based on information, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “imaging device” and “control device” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 14, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (CN105347211A).	As per claim 1, Bai discloses a method for controlling operation of a crane, comprising: 	scanning dynamically, by a 3D imaging device, a plurality of objects within an operating range of the crane to obtain 3D spatial information of each of the plurality of objects, wherein the plurality of objects comprises the crane and an obstacle, and the 3D spatial information comprises 3D spatial coordinates (see at least paragraph 0045; wherein the data acquisition module calculates three-dimensional coordinates of the columnar obstacle according to the distance from the intersection of the tower arm and the tower body to the columnar obstacle, the rotation angle of the tower arm and the height of the tower arm, wherein coordinates of a point B1 are (x3, y3, z3); three-dimensional coordinates of the tip of the cargo boom and the tip of the balance arm are calculated according to arm lengths of the cargo boom and the balance arm); 	determining a distance from the obstacle to a preset position of the crane based on the 3D spatial coordinates of the crane and the obstacle (see at least paragraph 0045; wherein the data processing module needs to calculate a distance from the tip of the cargo boom and the tip of the balance arm to the columnar obstacle); 	judging whether the distance from the obstacle to the preset position is less than a preset distance corresponding to the preset position (see at least paragraph 0045; wherein if any one of the two distances reaches 110% of the safety warning distance, the data processing module controls the display module to give an early warning for collision, the early warning light 7 for collision turns on, and meanwhile the sound alarm gives a voice prompt; if any one of the two distances reaches 90% of the safety warning distance, the data processing module controls the display module to give an alarm for collision, the alarming light 8 for collision turns on, meanwhile the sound alarm gives a voice prompt and controls the control module to limit the operation of the tower crane simultaneously); and 	performing an alarm if the distance from the obstacle to the preset position is less than the preset distance corresponding to the preset position (see at least paragraph 0045; wherein if any one of the two distances reaches 110% of the safety warning distance, the data processing module controls the display module to give an early warning for collision, the early warning light 7 for collision turns on, and meanwhile the sound alarm gives a voice prompt; if any one of the two distances reaches 90% of the safety warning distance, the data processing module controls the display module to give an alarm for collision, the alarming light 8 for collision turns on, meanwhile the sound alarm gives a voice prompt and controls the control module to limit the operation of the tower crane simultaneously).	As per claim 2, Bai discloses wherein the obstacle comprises a moving obstacle (see at least paragraph 0045; wherein when the obstacle is a columnar obstacle or the tower body of an adjacent tower crane).	As per claim 3, Bai discloses wherein the preset position comprises at least one of a slewing center or a boom head (see at least paragraph 0011; wherein the data processing module establishes a coordinate system by taking an intersection of a center line of the tower body and the ground plane as an origin).	As per claim 4, Bai discloses wherein determining the distance comprises: determining 3D spatial relative coordinates of the obstacle and the preset position with a slewing center of the crane as an origin of a 3D spatial relative coordinate system; determining the distance from the obstacle to the preset position according to the 3D spatial relative coordinates of the obstacle and the preset position (see at least paragraph 0045; wherein when the obstacle is a columnar obstacle or the tower body of an adjacent tower crane, the data processing module needs to calculate a distance from the tip of the cargo boom and the tip of the balance arm to the columnar obstacle, and establish a coordinate system by taking an intersection of a center line of the tower body and the ground plane as an origin, the ground plane as an xy plane, a projection of the tower arm on the xy plane as an x axis, the center line of the tower body as a z axis and a line vertical to the x axis and the z axis as a y axis; the ultrasonic sensor in the data acquisition module detects a distance L from an intersection of the tower arm and the tower body to the columnar obstacle).	As per claim 5, Bai discloses wherein the preset distance corresponding to the preset position comprises a warning distance and an early warning distance greater than the warning distance; performing the alarm comprises: performing an early warning if the distance from the obstacle to the preset position is between the warning distance and the early warning distance; performing a warning if the distance from the obstacle to the preset position is less than the warning distance (see at least paragraph 0045; wherein if any one of the two distances reaches 110% of the safety warning distance, the data processing module controls the display module to give an early warning for collision, the early warning light 7 for collision turns on, and meanwhile the sound alarm gives a voice prompt; if any one of the two distances reaches 90% of the safety warning distance, the data processing module controls the display module to give an alarm for collision, the alarming light 8 for collision turns on, meanwhile the sound alarm gives a voice prompt and controls the control module to limit the operation of the tower crane simultaneously).	As per claim 14, CN discloses a system for controlling operation of a crane, comprising a 3D imaging device (see at least paragraph 0045; wherein the data acquisition module calculates three-dimensional coordinates) and a control device (see at least paragraph 0029; wherein the control module), wherein: 	the 3D imaging device is used for scanning dynamically a plurality of objects within an operating range of the crane to obtain 3D spatial information of each of the plurality of objects, and sending the 3D spatial information of each of the plurality of objects to the control device, wherein the plurality of objects comprises the crane and an obstacle, and the 3D spatial information comprises 3D spatial coordinates (see at least paragraph 0045; wherein the data acquisition module calculates three-dimensional coordinates of the columnar obstacle according to the distance from the intersection of the tower arm and the tower body to the columnar obstacle, the rotation angle of the tower arm and the height of the tower arm, wherein coordinates of a point B1 are (x3, y3, z3); three-dimensional coordinates of the tip of the cargo boom and the tip of the balance arm are calculated according to arm lengths of the cargo boom and the balance arm); 	the control device comprises: 		a distance determining unit for determining a distance from the obstacle to a preset position of the crane based on the 3D spatial coordinates of the crane and the obstacle (see at least paragraph 0045; wherein the data processing module needs to calculate a distance from the tip of the cargo boom and the tip of the balance arm to the columnar obstacle); 		a distance judging unit for judging whether the distance from the obstacle to the preset position is less than a preset distance corresponding to the preset position (see at least paragraph 0045; wherein if any one of the two distances reaches 110% of the safety warning distance, the data processing module controls the display module to give an early warning for collision, the early warning light 7 for collision turns on, and meanwhile the sound alarm gives a voice prompt; if any one of the two distances reaches 90% of the safety warning distance, the data processing module controls the display module to give an alarm for collision, the alarming light 8 for collision turns on, meanwhile the sound alarm gives a voice prompt and controls the control module to limit the operation of the tower crane simultaneously); and 		an alarm unit for performing an alarm if the distance from the obstacle to the preset position is less than the preset distance corresponding to the preset position (see at least paragraph 0045; wherein if any one of the two distances reaches 110% of the safety warning distance, the data processing module controls the display module to give an early warning for collision, the early warning light 7 for collision turns on, and meanwhile the sound alarm gives a voice prompt; if any one of the two distances reaches 90% of the safety warning distance, the data processing module controls the display module to give an alarm for collision, the alarming light 8 for collision turns on, meanwhile the sound alarm gives a voice prompt and controls the control module to limit the operation of the tower crane simultaneously).	As per claim 27, Bai discloses crane, comprising: the system for controlling operation of a crane according to claim 14 (see at least paragraph 0046; wherein controls the control module to limit the operation of the tower crane simultaneously).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bai et al. (CN105347211A) in view of Schoonmaker (USPGPub 2018/0370776).	As per claim 6, Bai does not explicitly mention wherein the plurality of objects further comprise an object to be lifted, and the method further comprises: determining a distance from the obstacle to the object to be lifted based on 3D spatial coordinates of the object to be lifted and the obstacle after the object to be lifted is lifted; judging whether the distance from the obstacle to the object to be lifted is less than a preset distance corresponding to the object to be lifted; and performing an alarm if the distance from the obstacle to the object to be lifted is less than the preset distance corresponding to the object to be lifted.	However Schoonmaker does disclose:	wherein the plurality of objects further comprise an object to be lifted, and the method further comprises: determining a distance from the obstacle to the object to be lifted based on 3D spatial coordinates of the object to be lifted and the obstacle after the object to be lifted is lifted; judging whether the distance from the obstacle to the object to be lifted is less than a preset distance corresponding to the object to be lifted; and performing an alarm if the distance from the obstacle to the object to be lifted is less than the preset distance corresponding to the object to be lifted (see at least paragraph 0037; wherein when the crane 90 lifts objects, the reading changes continuously with the operation of the crane 90. The sensors provide information on the length and angle of the crane boom 110, the lifting height and range, the rated load, the lifted load and so on. If the crane 90 works nearly beyond the permitted scope, the rated capacity limiter 365 and/or the working range limiter 360 may sound an alarm, may light an indicator, or modify the operation of the crane. In some embodiments, the working range limiter 360 may also be adapted to act as a controller of the boom 110, the telescoping portion 112, and the rotating body 116 to allow the crane 90 to continue operation while avoiding the restricted volume).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schoonmaker with the teachings as in Bai. The motivation for doing so would have been to provide information for crane operators to ensure that the crane devices work safely in the range of design parameters, see Schoonmaker paragraph 0037.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bai et al. (CN105347211A) in view of Delplace (USPGPub 2016/0031680).	As per claim 11, Bai does not explicitly mention wherein the 3D spatial information further comprises color information and inverse color rate information, and the method further comprises: establishing a 3D spatial model of the obstacle based on the 3D spatial information of the obstacle; and sending an image information representing the 3D spatial model of the obstacle to an in-vehicle display to assist the crane to operate.	However Delplace does disclose:	wherein the 3D spatial information further comprises color information and inverse color rate information, and the method further comprises: establishing a 3D spatial model of the obstacle based on the 3D spatial information of the obstacle; and sending an image information representing the 3D spatial model of the obstacle to an in-vehicle display to assist the crane to operate (see at least paragraph 0053; wherein a display showing a 3D simulation of a view with safety bubbles, according to various embodiments. View 400 may be described as a bird's eye view. Arrow 420 depicts the motion of the working arm of crane 205 as it moves object 215 to be placed on top of structure 410. However, item 405 may be in the path of travel of object 215. In one embodiment, the 3D simulation is able to detect that a collision between object 215 and item 405 is either possible, a potential, likely, impending, etc. The 3D simulation then employs safety bubbles to identify the region(s) related to the potential collision in the 3D simulation. Safety bubbles 415 depict dotted lines around object 215 and a portion of item 405. FIG. 4 depicts dotted lines for the safety bubbles; however the safety bubbles may be depicted in the 3D simulation using many different techniques. For example, the safety bubbles may also be shaded or highlighted, and may have a different color, contrast, or brightness than the other portions of the 3D simulation).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Delplace with the teachings as in Bai. The motivation for doing so would have been to provide three dimensional (3D) simulations of the job site to the decision maker to assist the decision maker with making decisions regarding changes to the tasks of the lift plans, see Delplace paragraph 0020.

Claims 12-13, 28, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bai et al. (CN105347211A) in view of Aphek et al. (USPGPub 2017/0345320).	As per claim 12, Bai does not explicitly mention wherein the 3D imaging device is carried by a movable platform to rotate over the crane and dynamically scan the plurality of objects within the operating range of the crane.	However Aphek does disclose:
	wherein the 3D imaging device is carried by a movable platform to rotate over the crane (see at least paragraph 0068; wherein UAV 20 further comprises at least one obstacle-avoidance imaging device 24, which is coupled to UAV body 23. Imaging device 24, which may comprise, for example, a charge coupled device (CCD) or complementary metal oxide semiconductor (CMOS) image sensor, a Light Detection and Ranging (LIDAR) sensor, a structured light sensor, and/or a sonar camera, is configured to acquire images of upcoming portions of the flight path of the UAV. Images acquired by obstacle-avoidance imaging device 24 are passed to processor 28, which processes the images such as to identify any upcoming obstacles) and dynamically scan the plurality of objects within the operating range of the crane (see at least paragraph 0070; wherein UAV 20 further comprises a payload imaging device 22, which is configured to acquire images of construction site 21).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Aphek with the teachings as in Bai. The motivation for doing so would have been to provide a given margin of safety for the flight path of the UAV, see Aphek paragraph 0092.	As per claim 13, Aphek discloses wherein the movable platform comprises an unmanned aerial vehicle (see at least paragraph 0068; wherein UAV 20)	As per claim 28, Bai discloses a system for controlling operation of a crane, comprising a 3D imaging device (see at least paragraph 0045; wherein the data acquisition module calculates three-dimensional coordinates) and a control device (see at least paragraph 0029; wherein the control module), wherein: 	the 3D imaging device is used for scanning dynamically a plurality of objects within an operating range of the crane to obtain 3D spatial information of each of the plurality of objects, and sending the 3D spatial information of each of the plurality of objects to the control device, wherein the plurality of objects comprises the crane and an obstacle, and the 3D spatial information comprises 3D spatial coordinates (see at least paragraph 0045; wherein the data acquisition module calculates three-dimensional coordinates of the columnar obstacle according to the distance from the intersection of the tower arm and the tower body to the columnar obstacle, the rotation angle of the tower arm and the height of the tower arm, wherein coordinates of a point B1 are (x3, y3, z3); three-dimensional coordinates of the tip of the cargo boom and the tip of the balance arm are calculated according to arm lengths of the cargo boom and the balance arm); 	the control device (see at least paragraph 0029; wherein the control module) comprises: carry out: 		determining a distance from the obstacle to a preset position of the crane based on the 3D spatial coordinates of the crane and the obstacle (see at least paragraph 0045; wherein the data processing module needs to calculate a distance from the tip of the cargo boom and the tip of the balance arm to the columnar obstacle); 		judging whether the distance from the obstacle to the preset position is less than a preset distance corresponding to the preset position (see at least paragraph 0045; wherein if any one of the two distances reaches 110% of the safety warning distance, the data processing module controls the display module to give an early warning for collision, the early warning light 7 for collision turns on, and meanwhile the sound alarm gives a voice prompt; if any one of the two distances reaches 90% of the safety warning distance, the data processing module controls the display module to give an alarm for collision, the alarming light 8 for collision turns on, meanwhile the sound alarm gives a voice prompt and controls the control module to limit the operation of the tower crane simultaneously); and 			performing an alarm if the distance from the obstacle to the preset position is less than the preset distance (see at least paragraph 0045; wherein if any one of the two distances reaches 110% of the safety warning distance, the data processing module controls the display module to give an early warning for collision, the early warning light 7 for collision turns on, and meanwhile the sound alarm gives a voice prompt; if any one of the two distances reaches 90% of the safety warning distance, the data processing module controls the display module to give an alarm for collision, the alarming light 8 for collision turns on, meanwhile the sound alarm gives a voice prompt and controls the control module to limit the operation of the tower crane simultaneously). CN does not explicitly mention a memory; and a processor coupled to the memory, the processor is configured to, based on instructions stored in the memory.	However Aphek does disclose:	a memory (see at least paragraph 0080; wherein each of the processors may be implemented as a programmed digital computing device comprising a central processing unit (CPU), random access memory (RAM)); and 	a processor coupled to the memory, the processor is configured to, based on instructions stored in the memory (see at least paragraph 0080; wherein each of the processors may be implemented as a programmed digital computing device comprising a central processing unit (CPU), random access memory (RAM)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Aphek with the teachings as in Bai. The motivation for doing so would have been to provide a given margin of safety for the flight path of the UAV, see Aphek paragraph 0092.	As per claim 32, Bai discloses a crane, comprising: the system for controlling operation of a crane according to claim 28 (see at least paragraph 0046; wherein controls the control module to limit the operation of the tower crane simultaneously).
Allowable Subject Matter
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the plurality of objects further comprises an object to be lifted, and the method further comprises: determining 3D spatial relative coordinates of the crane and the object to be lifted with a slewing center of the crane as an origin of a 3D spatial relative coordinate system; obtaining working state information of the crane before the object to be lifted is lifted, wherein the working state information comprises a current slewing angle, a current telescopic length of a boom, a current luffing angle of the boom, and a current lifting height of a hook; and controlling, according to the 3D spatial relative coordinates of the crane and the object to be lifted, and the working state information, the crane to perform a slewing action, a lifting and lowering action of the hook, and at least one of a telescopic action of the boom or a luffing action of the boom, and a lifting and lowering action of the hook to lift the object to be lifted.	Claims 8-9 are also objected to by virtue of their dependency.
Claim(s) 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the plurality of objects further comprises an object to be lifted, wherein the obstacle is located between the crane and an object to be lifted, and the method further comprises: determining a length, a width, and a height of the obstacle according to the 3D spatial coordinates of the obstacle, wherein the length, the width and the height of the obstacle are used to assist a boom of the crane to operate across the obstacle.
Claim(s) 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the plurality of objects further comprises an object to be lifted, and the method further comprises: the processor is further configured to configure out: determining 3D spatial relative coordinates of the crane and the object to be lifted with a slewing center of the crane as an origin of a 3D spatial relative coordinate system; obtaining working state information of the crane before the object to be lifted is lifted, wherein the working state information comprises a current slewing angle, a current telescopic length of a boom, a current luffing angle of the boom, and a current lifting height of a hook; and controlling, according to the 3D spatial relative coordinates of the crane and the object to be lifted, and the working state information, the crane to perform a slewing action, a lifting and lowering action of the hook, and at least one of a telescopic action of the boom or a luffing action of the boom to lift the object to be lifted.	Claims 30-31 are also objected to by virtue of their dependency.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2016/0236913 – Provides lifting gear such as cranes which use high-strength fiber ropes instead of steel ropes. In this respect, the invention in particular relates to an apparatus for recognizing the discard state of a high-strength fiber rope in use at such lifting gear comprising a detection device for detecting at least one rope parameter as well as comprising an evaluation unit for evaluating the rope parameter and for providing a discard signal in dependence on the rope parameter evaluation.	USPGPub 2015/0110582 – Provides one guide member acting in compression between the load and an upstanding supporting structure of the crane to restrain horizontal movement of the load relative to a boom of the crane. Then, lowering the guide member occurs to continue restraining horizontal movement of the load while lowering the load from the outboard position into the water. A related guide apparatus includes at least one guide member that is movably connected to a mount for movement relative to the mount around and parallel to a slewing axis of the crane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662